UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7371


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JARRID DELMONT CROPPER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:13-cr-00027-RGD-LRL-1)


Submitted: March 24, 2022                                         Decided: March 28, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jarrid Delmont Cropper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jarrid Delmont Cropper appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release. Upon review, we discern no abuse

of discretion in the district court’s determination that Cropper failed to demonstrate an

extraordinary and compelling basis for relief. See United States v. High, 997 F.3d 181, 185

(4th Cir. 2021) (providing standard of review). Accordingly, we deny Cropper’s motion

to appoint counsel and affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2